Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violent conduct and harassment in violation of prison disciplinary rules after he verbally harassed a correction officer in an obscene and threatening manner and attempted to engage the correction officer in a fight. Initially, a review of the record fails to support petitioner’s claim that the disciplinary hearing transcript is incomplete, especially with respect to the testimony of Dennis DeRose, a counselor aide who testified on petitioner’s behalf. The record evidences no gaps in DeRose’s testimony nor any other significant gaps which would preclude meaningful review (see, Matter of Reynoso v Coombe, 229 AD2d 732, 733, lv denied 89 NY2d 801). Next, we note that petition*929er’s allegations of mistreatment in the special housing unit are not properly reviewable in this CPLR article 78 proceeding. Petitioner’s remaining contentions, including that he should have been afforded a psychiatric examination (see, Matter of Sanchez v Selsky, 226 AD2d 794) and that the Hearing Officer was biased (see, Matter of Kreel v Goord, 249 AD2d 600, 601), have not been preserved for our review and we decline to address them.
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.